379 U.S. 6 (1964)
COOPER-JARRETT, INC., ET AL.
v.
UNITED STATES ET AL.
No. 159.
Supreme Court of United States.
Decided October 12, 1964.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MISSOURI.
Kenneth E. Midgley, Thomas J. Hogan, Bryce Rea, Jr., Roland Rice, Homer S. Carpenter and John S. Fessenden for appellants.
Solicitor General Cox, Assistant Attorney General Orrick, Robert B. Hummel and Robert W. Ginnane for the United States et al.; and Carl E. Enggas, D. Robert Thomas, John F. Donelan, Nuel D. Belnap, Harvey Huston, John A. Daily, Paul R. Duke and John M. Cleary for Eastern Railroads et al., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.